Appellant, having been arrested for murder, was placed in jail, where he remained until he was placed upon his trial. The list of the names of the veniremen summoned to try the case was not served upon him. When his case was called for trial he requested that such service be had, but was refused. Exception was reserved, the trial ensued, and the death penalty was assessed.
The statute provides, that "no defendant in a capital case shall be brought to trial until he has had one day's service of a copy of the names of persons summoned under a special venire facias, except where he waives the right, or is on bail." Code Crim. Proc., art. 617. The terms of the statute have been held, and we think correctly, to be mandatory. They guarantee to the accused a valuable right, of which he can not be deprived except by his consent. Kellum v. The State, ante, p. 82.
It is no sufficient answer to this that defendant could not read writing," and that the venire was served upon his counsel.The defendant is entitled to service of such list of veniremen unless he waive it or is on bail.
We find no other errors in the record requiring a reversal.
For the error indicated, the judgment is reversed and cause remanded.
Reversed and remanded.
Judges all present and concurring.